 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Miller PressandJacksonville Printing Pressmen& Assistants'Union,Local97, subordinated toInternationalPrintingPressmen&Assistants'UnionofNorthAmerica,AFL-CIO.Case12-CA-4960reasons has not been established by a fair preponder-ance of the evidence. Accordingly, we shall dismissthealleged8(a)(3)portionsof the complaint.AMENDED CONCLUSIONS OF LAWJune15, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn November 19, 1971, Trial Examiner Harold X.Summers issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions to the extentconsistent herewith.'We agree with the Trial Examiner that by engagingan industrial psychologist to interview employeesconcerning their opinions of working conditions,together with surrounding circumstances implying apromise of benefit, Respondent violated Section8(a)(1).However, we do not agree with the TrialExaminer that the refusal to recall employee Carterin December 1970 violated Section 8(a)(3).When Carter was originally hired, he advisedRespondent that he did have a criminal record.However, the full extent of Carter's criminal recordwas not known at that time. Carter thereafter workedforRespondent about 7 months until Respondentdischarged him in September 1970 in order to rehireamore senior employee. Subsequent to Carter'sdischarge, the full and complete extent of Carter'scriminal record came to Respondent's attention, andwhen a job became available in December 1970,Respondent failed to recall him.The Trial Examiner concluded that Carter was notrecalled inDecember because of his prior unionsympathies and activities in violation of Section8(a)(3).We do not agree. In view of Carter'sextensive criminal record which became known toRespondent only subsequent to Carter's discharge,we find that the failure to recall for discriminatoryIThe Respondent has requested oral argument This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and positions of the partiesRespondent also filed a Motion to Reopen the Record and a SupplementMotion to Reopen the Record As our Decision dismisses the allegations towhich those motions are directed, we hereby deny those motionsWe adopt the Trial Examiner's Conclusions of Lawin the following manner:Strike the present Conclusion of Law 3, renumberthe subsequent Conclusions of Law accordingly, andamend the new Conclusion of Law 3 to read:3.By causing employees to be interrogated as tothe sources of dissatisfactionwhichmay havemotivated them to seek representation by a labororganization, in a manner and under circumstancestending to assure them of amelioration without suchrepresentation,Respondent interferedwith,re-strained, and coerced employees in the exercise ofrights guaranteed them in Section 7 of the Act, inviolation of Section 8(a)(1).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,The Miller Press, Jacksonville, Florida, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Causing any employee to be interrogated as tothe sources of dissatisfactionwhichmay havemotivated him to seek representation by a labororganization in a manner and under circumstancestending to assure him of amelioration without suchrepresentation.(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirright to self-organization, to form labor organiza-tions, to join or assist any labor organization, tobargain collectively through representatives of theirown choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutualaid or protection, and to refrain from any and allsuch activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its place of business at Jacksonville,Florida,copiesof the attached notice marked"Appendix."2Copies of said notice, on formsprovided by the Regional Director for Region 12,after being duly signed by Respondent's authorizedrepresentative, shall be posted by it immediately2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board "197 NLRB No. 85 THE MILLER PRESS575upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of the receipt ofthisOrder, what steps the Respondent has taken tocomply herewith.IT IS HEREBY FURTHER ORDERED that the complaintherein be, and it hereby is, dismissed insofar as italleges that Respondent violated Section 8(a)(3) and(1) in the failure and refusal to recall Jarrell LeeCarter, Sr.CHAIRMAN MILLER,concurring:While I agree with my colleagues that Respondentviolated Section 8(a)(1) and did not violate the Act inthe refusal to recall Carter on December 13, 1970, Iwould also dismiss the 8(a)(3) allegations for thefollowing reasons:The Trial Examiner concluded that Carter was notrecalled on December 13, 1970, because of his unionsympathies and, as a remedy, recommended thatRespondent be ordered to "reinstate" Carter to hisformer job.However, the General Counsel hadalleged that Carter was discriminatorily dischargedon September 11, 1970, and was thereafter discrimi-natorily deniedreinstatement,the theory of his casebeing based on the original alleged unlawful dis-charge. But the Trial Examiner found, and we haveadopted that finding, that the discharge was notunlawful and there is, therefore, no statutory obliga-tion to reinstate. To find a violation of the Act in thefailure to reca. 1, in view of our finding of no unlawfuldischarge, the General Counsel must have allegedand proven a separate violation in the failure torehireCarter because of his union sympathies andactivities. I am of the opinion that the complaintdoes not allege such a theory and the record will notsupport such a conclusion.First, the allegations of the complaint are stated interms of reinstatement and recall. There are noallegations regarding a failure to rehire. Secondly, theGeneral Counsel's theory throughout is based on anobligation to reinstate because of a discriminatorydischarge. Thirdly, Respondent was precluded by theTrial Examiner from introducing any defense it mayhave had as to a discriminatory refusal to rehire-seefootnote 67, Trial Examiner's Decision-because theTrial Examiner viewed such as a matter for compli-ance, again demonstrating that all participants in thisproceeding believed that this case was being tried ona theory of discriminatory discharge and a continu-ing refusal to reinstate.Finally, theGeneral Counsel has not producedenough evidence to sustain even an inference thatRespondent discriminated against Carter in thematterof rehire. Indeed, the evidence actuallysuggests otherwise. For example, Carter was original-ly hired through an ad in a newspaper, which wouldindicate that was Respondent's regular method offinding employees. The extent of Carter's unionactivities during his employment remains somewhatof a mystery. Whether he was active in the organiza-tion campaign or one of the leading union activists isnot a matter of record. However, the evidence doesshow that Respondent made the decision to termi-nate Carter prior to any inkling of his or any otheremployees' union activities. Respondent only there-afterbecame aware of the union demands, andconsequently delayed terminating Carter until itsought legal advice, hardly an indication thatRespondent was predisposed to violate the Act.Furthermore, since Carter's termination, the Unionhas been certified and the record indicates thatRespondent is bargaining.Respondent claims it did not recall Carter becauseof a temporary slump in the economic picture, adefense the Trial Examiner credited when he foundno violation in the refusal to rehire on October 15,3and because it had learned, in the meantime, of thefull extent of Carter's criminal record.4 Respondent'sclaims are supported by the record and by the TrialExaminer's findings. Therefore, the only interveningcircumstance between Carter's lawful discharge andRespondent's refusal to rehire him, at least up untilDecember 13, was Respondent's becoming aware ofthe full and complete details of Carter's criminalrecord, which is, if as stated, enough to astound anyemployer.When, on December 13, Carter again sawan ad in the newspaper for his former job, he did noteven bother to apply, which application becomes anecessity in order to find a discriminatory failure torehire.5 Accordingly, for these reasons, in addition tothe grounds for dismissal stated by my colleagues, Iwould dismiss the 8(a)(3) allegations of the com-plaint.3The TrialExaminer states that Respondentdid not relyon the defensethat it had learned the full details of Carter's criminalrecordwhen it failedto rehire him onOctober15However,Respondent'spresident,Miller,testified that Carter's criminal record and the business slump were thereasons he was not rehired at that time4Although the Trial Examiner found that Respondent did not have apolicy against hiring anyone with a criminal record and that Respondentwas awarethatCarterhad a criminal record when he was hired, heinferentially concluded at fn 62 that the full extent of the criminal recordwas uncovered later5The filing of the charge does not amount to such an application here,since the charge and complaint are based on the failure to reinstate, anentirely different concept from an application for employment CfN L R Bv Pennwoven Inc,194F.2d 521 (C A 3) 576DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, by survey or otherwise, ask ouremployees about complaints or grievances caus-ing. them to seek a union, under circumstancestending to assure them that such complaints andgrievances will be cured without them going to aunion.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to organize, to form, join, orassist a labor organization, to bargain collectivelythrough a bargaining agent chosen by themselves,to engage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any suchactivities.THE MILLER PRESS(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Federal Building, 400West BayStreet,Jacksonville,Florida32202,Telephone904-791-2168.TRIALEXAMINER'S DECISIONHAROLD X. SUMMERS, Trial Examiner: In this proceed-ing, the General Counsel of the National Labor RelationsBoard (herein called the General Counsel and the Board,respectively) issued a complaint I alleging that The MillerPress (herein called Respondent) had engaged in and wasengaging in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the National Labor Relations Act(theAct). The answer to the complaint admitted some ofitsallegations and denied others; in effect, it denied the'The complaint was issued on March 25, 1971 The unfair labor practicecharge initiating the proceeding was filed on September17,19702Although the transcript contains oral arguments presented by counselat one or another point during the hearing, there was no summary argumentat its conclusion The first day of hearing ran from 10 a in to 6 40 p in , andthe second (and final) day from 9 a in to 1135 p in , without a supperbreakAll parties, including the reporter, fully cooperated in working thesehours-the 2-day transcript covered 644 pages-because of the fact, earlyknown, that, if the hearing was not concluded on the second day, priorcommitments dictated that there would be an extended recess Toward thecommission of any unfair labor practices Pursuant tonotice,a hearing was held before me at Jacksonville,Florida, on May 4 and 5, 1971; all parties were affordedfull opportunity to call and examine, and to cross-examinewitnesses, and thereafter to submit briefs.2The case involved issues of whether, as a result of certainacts of its agents, Respondent had independently inter-feredwith, restrained, or coerced its employees in theexercise of rights guaranteed them by Section 7 of the Act,in violation of Section 8(a)(l) thereof; whether Respon-dent, by discharging employee Jarrell Lee Carter, Sr., on orabout September 11, 1970, had discriminated in regard tothe term of employment of an employee, thereby discour-aging membership in a labor organization in violation ofSection 8(a)(3) and (1) of the Act; and whether Respon-dent, by thereafter failing and refusing to recall Carter, hadengaged in an independent act of discrimination inviolation of 8(a)(3) and (1).Upon the entire record 3 in the case, including myevaluation of the witnesses based upon my observation oftheir demeanor, I make the following-FINDINGS OF FACTIJURISDICTIONRespondent is a Florida corporation with an office andplace of business at Jacksonville, Florida, where it isengaged in the retail commercial printing business. Duringthe 12 months preceding the issuance of the complaintherein,Respondent's gross revenue for its finished prod-ucts exceeded $500,000 in value' and, during the sameperiod, it purchased goods, supplies, and materials valuedat in excess of $50,000 from suppliers in Jacksonville,Florida,who themselves purchased and received saidgoods and supplies directly from points outside the State ofFlorida.Respondent is an employer engaged in commerce withinthe meaning of the Act.II.THE UNIONThe chargingparty,Jacksonville Printing Pressmen &Assistants'Union,Local 97, subordinated to InternationalPrinting Pressmen & Assistants'Union of North America,AFL-CIO (herein called Local 97) is a labor organizationwithin the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Chronology of EventsOn September 1, 1970,4 Local 97, through its counsel,close of thesecond day,after all parties had rested, counselfor the GeneralCounsel expresseda desire toargue orallyIannouncedthat, under thecircumstances,Iwouldnot hear oral argumentat that hour,instead, Isuggested,any such argument ought take theform of a brief Thereupon, noparty having requestedthat a resumed date be setfor the receipt of oralargument, the hearingwas closed3 (1) By a rulingissued byme on September20, 1971, the transcript ofthis hearingwas correctedin certain respects(2)Upon unopposedmotion,Resp Exh 3Aisreceived in evidence4Unless otherwise indicated, all dates referredto herein fall within theyear 1970 THE MILLER PRESS577wrote to Respondent, advising that the Local represented amajority of Respondent's production and maintenanceemployees and requesting recognition as their bargainingagent. Should there be no affirmative reply within 3 days ofthe receipt of the letter, the writer said, he would assumethatRespondent had chosen not to recognize the Local,which would thereupon take the matter to the Board. Thisletterwas received by Respondent on September 2Insofar as is revealed by the evidence in this record, thecontents of the letter caught Respondent by surprise; up tothis point (I find) its agents had been unaware of any unioncampaign Immediately, Alfred Miller, Jr., president andgeneral manager of Respondent,5 consulted with counsel.Being opposed (I find) to the unionization of Respondent'semployees, he sought appropriate legal advice. Counselgave him advice, including information as to what he couldand could not say to employees about unions andunionization.Within the 2 days following the receipt of the letter fromLocal 97, Respondent asked employees who had not yetfiled job application blanks to do so at this timeOn or about September 3, Miller telephoned Byron,Harless, Schaffer, Reid & Associates, Inc., a psychologicalconsulting firm providing clinical, industrial, and educa-tional counseling, and spoke to Dr. Ernest Larsen, apsychologist employed by that firm. The available evidencedoes not reveal whether Miller told Larsen that theoccasion for the contact was his receipt of the letter fromLocal 97; but (I find, on his own credited testimony) theactual basis for the action was the fact that, because of theUnion's letter,Miller had become aware of employees'"unhappiness and dissatisfaction" and was now seeking ameans of finding out the reasons therefor. After somediscussion, he retained that firm to make a survey of theattitudes and opinions of Respondent's employees, and itwas arranged that he would meet with Dr. Larsen onSeptember 9.On Friday, September 4, the employees working that daywere called to the conference room on the second floor atapproximately 3:30 p.mNineteen in number, theyincludedallday-shiftproductionworkers and theirsupervisors.Because what took place at this meeting looms importantin the resolution of at least one issue in this case, I here setit forth in extended detail 6The session lasted about an hour. The first half consistedof a formal talk by Miller,7 and the rest was devoted toemployees' comments and questions.Miller opened by noting that no work was scheduled forthe upcoming Labor Day weekend, and he expressed thehope that everyone would enjoy the 3 days.He then told them of the letter he had received fromLocal 97-he called it "the IPP & AU"-and he read it tothem He said that the demand for recognitioncame as acomplete surprise to him and that he did not believe theUnion represented a majority of Respondent's employees.Respondent's intention, he told them, was to request theNLRB to hold anelection.Continuing, he expressed the opinion that Respondent'spast success had been "to everyone's benefit." Respondentpreferred, he said, to operate the business without a union'srepresenting its employees and to run an "open shop"rather than to deal with a union. In short, he stated, hewanted to run the plant as he pleased.8Some of the employees who had not been approached byunion representatives-Miller continued-would undoubt-edly be contacted in the future. In considering any requestto sign a union card, he cautioned them to think the matterover carefully "because it would lead to trouble, trouble,and more trouble " He said that they should not believe allof the union promises, for example, those about "sky-high"wages, the company could only pay the wages it wasfinancially able to produce, and the union could notincrease this ability to produceHe pointed out thatRespondent had given most of the employees several raisesin the past 12 months and he saw no reason why, thispractice could not continue. Some of them, he added, hadbeen taking home some pretty big paychecks, but, if aunion came in, there would be a tendency to cut overtimebecause the Union would cause the Company to hire moreemployees in order to widen the base for dues payments.And he said that Respondent was increasing benefits asfast as if possibly could-wages were equal to or higherthan some wages set by this Union in the Miami area andwere on a par with the Union's wages in Atlanta.At or about this point-having completed the formalspeech he had written out-Miller told the employees thathe would like them to see a moving picture which was onitsway from the airport. Discerning a certain lack ofenthusiasm to stay for a showing-after all, this wastoward the close of the work day-he said he would tellthem something about the film- It concerned a strike atKingsport, Tennessee, a strike accompanied by violence.He pointed out, parenthetically, that the rough treatmentseen in the movie would probably not occur "in thissection of the country" because Florida was a "right-to-work" State and Tennessee was not. And he noted, inpassing, the movie had been "approved as being true" bythe Fifth Circuit Court of Appeals.Miller then said that, for the benefit of the newemployees, he would like to give a brief history of theCompany: His father had founded it in 1912; he himselfhad joined up in 1937, and the two had worked hard5 I find that Millerat all times pertinent was an agentof Respondent6My findings as to what occurred at the meeting are based primarily onMiller's credited testimony,as substantially corroborated,in relevant part,by other witnesses,but I deem it necessary,at several points herein,to makespecificreference to related testimony which is being credited ordiscreditedrThe talk had been prepared and reduced to writing by Miller, thenreviewed bycounsel8A witness for the General Counsel(Glenn Wright)testified thatMillerhad said he wanted to have the "say"about anything that went on in theplant and to be able to hire anyone he wanted without the help of amiddleman I have credited Miller's testimony as to the words he used inthis respect 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter to build up the business; in 1955, Respondenthad movedto itspresent location; and his father hadretired in 1966 at the age of 77 Prior to the retirement, henoted, the Company had been floundering because itsmanagement was divided, but since that time it had beenmoving forward rapidly.Now,* Miller asked if there were any comments orquestions.A number of employees spoke up. The gist of what wassaid, if not the exact order, appears below.Employee Trent Rogers, a camera shop employee, saidthathe thought that Ed Minnick, then productionmanager, had been "badgering" him; although, he said, heknew more about photography than Minnick would everknow,Minnick looked over his shoulder and generallytreated him as a child. Moreover, he continued, he wasaware that the company had been advertising for acameraman, and he felt his job was in danger; he resentedthis, and that was why he had joined the Union. "I don'tcare who knows it. I joined and signed a card." At thispoint,Miller interjected, "Remember, I did not ask youthat "Ray Therrell, a lithographic stripper, said that he hadbeen working in the litho-stripping department by himselfand that, because of the pressure, he was makingmistakes.Miller said that he was aware of the situation and that he"understood."Cora Raiford, artist, questioned whether she could bepressured into joining the Union. Also, she said she wasafraid of strikes-she had no husband or anyone to takecare of her.Ed Waters, a pressman, asked why, after people hadbeen employed by Respondent for some time, thfy weresuddenly asked to fill out job application blanks coveringtheir past history.Miller explained that Respondent hadset up a personnel file for each employee and that this formwas needed for the file.9Charles Lake, linotype operator, made a comment. Theonly reason he was retaining his membership in the ITU(International Typographical Union, not involved herein),he said, was that he did not want to lose his pension rights.Continuing, he said he felt that the Company had "prettypoor markup for copy" but that, otherwise, he was verysatisfied thatMiller Press was a good place at which towork.Miller agreed that there should be better markupTrent Rogers said something about being a "master ofthe trade" and about his having left Respondent severaltimes before. In apparently jocular rejoinder, a fellowemployee (James Smith) said he thought Rogers had quitand come back fiveor six timesMargaret Naylor, proofreader (and wife of a foreman),said that she thought that this was the best place in town towork and that she liked working there.9He explained,at the hearing,that the purposeof the file was "toappraise employees,"and that applications had nothingto do with unionactivities10This findingis based uponCarter's credited testimony,as substantial-lycorroboratedand amplified by witnesses Smith and Miller himselfRespondent'sbrief characterizedCarter's comments as being "against theUnion "11A number ofwitnesses-among them,Carter,Waters,and EdwardCheney-testified thatMiller raised the subject(of a company union)CharlesLake made another contribution. He com-plained about the fact that many changes and alterationswere required and that the molds on the second linotypewere not suitable for the type of work being done. Miller'sanswer was that Respondent was more particular about itstypesetting thanmost shops, as for the molds, heexplained, new molds had been ordered 3 or 4 monthsearlier.A number of others-unidentified herein-voiced com-plaints:Someone said there were too many rush jobs;another, that there were too many customer alterations;another, that supervisors were not doing an acceptable job;another, that employees "were not handled properly" andwere not given full instructions; another, that there was alackof cooperation among the employees; and stillanother, that there had been a great deal of specialhandling on the photopress picture on a certain annualreport, all of which was disregarded when the report wentto press.J.L Carter, a compositor, spoke up. He said that hehad dropped his membership in ITU because "they" hadgiven him no help in finding work and because their dueswere so high. He did point out, though, that before unionsentered the printing industry there were sweat shops, andthat the unions had done much for management as well asfor employees.10Thereupon, an (unidentified) employee said that the bestthingfor the Companywas "no union."Before the meeting ended, the subject of an unaffiliatedunion came up It was raised by Trent Rogers-and thiswas at least his third contribution. In effect-the state ofthis record does not lend itself to findings as to the exactwords used-he asked whether it was not possible for theemployees to have a "company union." Miller's rejoinderwas, "That is possible, yes." 11The meeting ended at or about the employees' normalquitting timeAlthough the moving picture film had nowarrived, no one wished to stay to see it and it was notshown.On September 8, a petition for certification was filed byLocal 97 with the appropriate Regional Office of theBoard; and, next day, a copy of the petition was sent bythe Regional Office to Respondent.On September 9, pursuant to arrangements previouslymade, Miller met with Dr. Larsen, agent of the psychologi-cal firm engaged to survey the attitudes and opinions ofRespondent's employees. Larsen briefly outlined theprocedure which would be followed and it was arrangedthat the survey would take place 2 days later.On September 10, Respondent posted a notice informingitsemployees that it had engaged an outside firm, ofconsulting psychologists to survey their attitudes toward,and their opinions of, Respondent. The purpose of thehimself, but, in each such case,the witness' testimony was tempered bystatements such as "to the best of my recollection"or "I believeMiller testified unequivocally that he responded to the question of anemployee of whose identity he was not positive, and other witnessesidentified Trent Rogers, either by name or by description,as being the onewho raised the subjectTrentRogers-having ended his employment withRespondent by voluntarily quitting, living elsewhere, and unavailable to anyof the parties-did not testify I have resolved any credibility questions inaccordance with the findings recited above THE MILLER PRESSmove, as explained in the notice, was to determine how theemployees felt about theirjobs and working conditions andtodetermine how Respondent could become a moreeffective organization. "The survey," the notice continued,"is for the benefit of each employee as well as that ofMiller Press." It was explained that all employees would beasked to fill out a questionnaire requiring approximately 30minutes and that some employees, selected at random,would be briefly interviewed by psychologists. Solicitingfrank answers, the notice guaranteed confidentiality; theidentities of those giving responses, either in the question-naire or in an interview, would be known only to thepsychologists.The program would begin-the noticeconcluded-next day, at a time and place of which eachemployee would be advised.On the morning of September 11, Respondent posted aschedule to be followed in connection with the survey. Thenotice set forth the times at which each group ofemployees-all -of them, including members of manage-ment-were to go to the conference room on the secondfloor that afternoon.Shortly after lunchtime, Larsen and an assistant arrivedat the plant and set up a base of operations at the secondfloor conference room and an adjoining office.12As each group of employees, following the postedschedule, came to the conference room, Larsen spoke tothem collectively.He explained what was going to bedone-all employees were to receive several forms to fillout, and a number of employees would be selected atrandom for an interview-and he assured them that, in anyreport to the Company, the information given would notbe attributed to its source.Thereupon, each employee was given two forms, andLarsen's assistant gave the instructions for filling them out.One of them contained six questions, each calling for ashort written response. The other contained 65 statementswith which each employee could express, by pencil mark,agreement or disagreement. Both documents dealt, gener-ally,with the employees' opinions of working conditions.In the completion of the forms, no names were calledfor; only the department of the employee was to appearthereon.These "tests", administered under the guidance ofLarsen's assistant, consumed anywhere from 5 to 30minutes of each employee's time.Meanwhile, Larsen interviewed employees in the adjoin-ing office. He selected those to be interviewed by pointingto someone selected at random from among those workingon the written forms and asking him if he would come infor an interview. The questions asked at the interview wereof a nature similar to those in the written forms, withemphasis, however, upon encouraging the interviewee tounburden himself of concerns or problems not touchedupon by the written material. Larsen took notes of whatwas said.Neither the forms nor the interviews concerned them-12My findings as to the procedures followed in questioning andinterviewing employees are based upon Larsen's credited testimony As hetestified, it became obvious that he was describing the proceduresgenerallyfollowed by him in administering this type of survey and that he had noindependent recollection of details relating to the instant survey To thet xtent that I have made findings going beyond Larsen's testimony, I append579selves, as such, with unions or unionization. Nor, insofar asis revealed by this record, was the subject raised by any ofthe employees, with the following exception: When Larsenselected J. L. Carter for interview, Carter said that he hadbeen advised by "the union" not to allow himself to beinterviewed privately but to insist on having someonealong with him.13Those that were interviewed were interviewed one at atime, except in two instances. Carter, as he requested, wasinterviewed along with fellow-employee Edward Cheney,and (without explanation in this record) Glenn Wright andLouis Rukab, employees in Carter's department, were alsojointly interviewed.Forty employees were involved in the written portions ofthe survey. (These included members of management, salespeople, and office clericals, as well as 31 "nonsupervisory"employees-all who were present and working that day.)And, of these, approximately one-half were interviewed byLarsen.This stage of the survey ended at approximately 5 p.m.that day.Near quitting time the same day (September 11), Carterwas discharged (detailsinfra).Six days later, the instantunfair labor practice charge, alleging that Carter's dis-charge violated the Act, was filed; notice of the filing of thecharge, sent to Respondent by the Board's Regional Office,was received on September 18.On September 18, Respondent, over Miller's signature,sent a three-page letter to each employee about the "uniondrive to represent our employees." The letter informed theaddressee that the resolution of the matter would involve aserious decision eventually to be made by the employeesthemselves in a Board-conducted election, a decisionwhich could affect the future of each employee and hisfamily. If a union were brought in, the letter continued, thedirect contact between them and management would nolongerprevail-Respondent would have to deal withoutsiders rather than with the employees as individuals.Averring that the Union's only interest in the employeeswas in the income which could be derived from them, iturged them to talk to those who had belonged to unionsand had resigned because the unions did not measure up totheirpromises.The letter pointed to the cooperativerelationship which had been built up over the years andasked for a consideration of the consequences of terminat-ing that relationship; it labeled as a catastrophe the factthat the progress gained by the employees over their periodof employment would surely be slowed considerably if notstopped altogether by the installation of "union out-of-towners"; and, saying that "all of us are in the same boat,"iturged the pulling of oars together, in order to moveforward. Continuing, it conceded that the growth of theCompany during the past 2 years had caused transitionalproblemswhich had affected both management andemployees, but it gave assurances that every effort wasbeingmade to alleviate the situation. "You will see theappropriate explanations13This is based on the credited testimony of Carter, as corroborated, insubstance, by other witnesses Larsen did not remember details, but he didrecall that "two people" had indicated a strong preference that they beinterviewed together rather than separately; he recalled it "because it wasvery unusual " 580DECISIONSOF NATIONALLABOR RELATIONS BOARDresults very soon, I promise you this." The writer furtherpointed out that the Company recognized individualaccomplishments because it could deal directly withemployees, but that, with a union in the plant, it could dono such thing; and that the Company's pay scale was ashigh as or higher than any other printing company in thearea and was higher than that in the latest contract of IPP& AU for Miami and was equal to that in Atlanta. TheUnion's reputation for strikes was alluded to and anexample was cited, reference was made to the financial lossand suffering accompanying strikes."On the other hand [the letter continued], we do not layoff employees when business is down-instead, we havesustained losses rather than reduce the payroll. We havealways taken care of our people. Do you think the unioncan do this for you? The answer is a definite `no.' Thenwho is your real friend-the union or the company?"The letter concluded by saying that the signing of aunion card did not mean that the signer must vote for theUnion; that only the Company, not the Union, createdjobs; and that no Union could get for them more than theCompany was able to give. It urged a vote against unionrepresentation when an election should be held.On a date indeterminate, but occurring subsequent toSeptember 11 and prior to September 30, the psychologicalconsulting firm transmitted to Respondent a written reportof its survey as to the employee attitudes. A multipageddocument, it contained a description of the proceduresfollowed, details as to the information received, the firm'sanalysis of this information, and its recommendations forfollowup treatment. This report serves as a basis for anumber of findings herein, including the following:Paraphrased or actual information given by employees,both on the written forms and in interviews, was setforth in the report, including both criticisms andcompliments of management. In this connection, thepledge of confidentialitywas strictly adhered to.The report set forth a number of conclusions reached inthe course of the survey. For example, it stated that,while departmental morale among the office, sales andmanagement groups were "above average" the nonsu-pervisory employees, as a group, displayed a "below-average" state of morale. These employees wereconcerned, the report said, with a number of things, butmostly with their "security"; and, in comparison withtheoffice,sales, and management groups, the pro-duction and maintenance departments appeared dissat-isfiedwith the fairness of the pay scale, promotions,work load, work equipment, recognition and status,supervision, and the psychological climate prevailing atRespondent's plant.Among its recommendations was one to the effect thatpersonnelguidelines,with special emphasis uponwages, salaries, and promotions, be developed and beput in writing for the information of everyone; and italso recommended that information from this surveybe fed back to the employees.Further recommendations concerned themselves withuppermanagement. Saying that top managementshowed little concern for rank-and-file employees andquestioning thatMiller projected himself as beingwarm, concerned, interested, or understanding, thereport recommended that he have a psychologicalappraisalwith a feedback interpretive counselingsessionas soon as possible; stating that currentsupervisory personnel were not functioning adequately,itrecommended an evaluation of the top supervisorsfor developmental purposes; and it recommended thata job analysis be made of the duties and responsibilitiesof middle and top management positions.Finally, it stated that, in the composing room, a veryunfortunate leadership situation existed; and it recom-mended that the supervisor there, Earl Naylor, bereassigned or be evaluated to determine his potentialfor improvement in human relations and man-to-mandealing.At no point in the report was there any mention ofunions or unionization, either as a part of employees'comments being transmitted therein or as a part of thereporting firm's analysis or recommendations.On September 30-the date set for a hearing on therepresentation case initiated by Local 97's petition to theBoard-the parties entered into a Stipulation for Certifica-tionUpon Consent Election, calling for an election to beheld on October 22.Also on September 30, Respondent sent a letter to eachemployee bearing upon the attitude survey conducted bythe industrial psychologists. First reassuring them that theidentitiesof the employees' giving information to thepsychologists had been carefully concealed from manage-ment, it stated that it had now received the psychologists'report and that the trend of the employees' feelings aboutthe Company as brought out in the survey would be thesubject of discussions with the employees during theensuing 10 days. Continuing, the letter pointed out that theCompany had been working hard to develop a new salesprogram and had been exerting efforts to make up for thelosses incurred earlier that year; in exerting these efforts,"we have obviously overlooked other problems." What wasneeded, the letter concluded, was a better understanding of.,each other's problems."On or about October 15 or 16, approximately a weekbefore the Board's representation election was to be held,Millermet with Respondent's employees once again, atwhich meeting he spoke to them about the coming election.Using a chart, he discussed, among other things, some ofthe benefits presently enjoyed by the employees, such ashospitalization and workmen's compensation. This recordcontains no further details as to what he said on thisoccasion, but, as conceded by counsel, I find that thepresentation by Miller constituted an attempt to "talk theemployees out of joining the union."On October 16, Miller sent Respondent's employees athird letter. Assuming personal responsibility for "supervi-sion difficulties" because his attention had been otherwiseabsorbed, he assured them that the problem would becorrected.He emphasized that he anticipated no lack-of-work problem if things continued along their present way;and this was true, he said, whether or not Local 97 shouldwin the election set for October 22. But he reiterated thatmanagement and the employees could work together "inthe direction of steady growth" more effectively without a THE MILLER PRESSunion.He alluded to work benefits enjoyed by themwithout a union and without the need to pay dues, and hepointed to the fact that, if the Union should win, theCompany would be required to deal only with the Unionand not with the individual workers. "Even if the unionwins and you do not join the union, you will still be underthe union jurisdiction." As he had earlier, he alluded to thepossibility of a loss of overtime because of union pressuresin that direction. "So-with all the problems that the unioncan bring to all of us-and for no good cause . . . thesimple and very easy way you can prevent it, is to voteagainst the union by putting nothing more than an `X' inthe `No' box on the ballot. You don't sign your name, youjust vote-'No'."Within the several days immediately preceding theelection,Millerhad an individual discussion in theconference room with each employee. As characterized byMiller in his testimony, he considered each such session a"campaign talk." The main thrust of the sessions-hetestified-was to find out what each individual thoughtthat a union could do for him that the Company could notdo without a union; and his primary object was to find outwhat each employee thought about the Company and whatimprovements could be made.14Although Miller, in his testimony, did not recall detailsas to each such conversation, he did testify as to thegistofthemeetings:He wanted to acquaint the employees withthe fact that, because a union had requested recognition,theCompany had become aware that it must have aproblem and he was seeking to identify that problem; ineach case, he said that he was not interested in whether theemployee with whom he was talking had signed a unioncard or had joined the Union and he did not ask anyemployee about his union activities, but he did say that hedid not believe that the Company needed a union and thathe thought that this was a good place to work without aunion; and, finally, he would ask for any comments.Several employees, in the course of the conversation, saidthat they favored a union or were union members, but, ineach such case, Miller said, "Remember, I'did not ask youthat question," and he was careful thereupon to express noobjection or antagonism.At the hearing,Miller conceded that any of theemployees with whom he spoke could fairly assume that, inthese conversations,Miller was seeking out the reasonswhy each of them wanted a union, and I so find.As indicated, the above findings apply to this series ofconversations, generally. As to one of them, however, therewas more detailed testimony, on the basis of which I makemore detailed findings. In that conversation, Miller askedEdward Cheney, compositor, if he was interested in aunion.Cheney said that he did favor representation by14 In this respect,Miller testified that he was not satisfied with the resultsof the psychologists' survey15Cheneyhad been a member of theITU, a fact of whichRespondentwas aware16The findingswith respect to this conversation are based upon thecredited testimonyof CheneyMiller did not recall whether he had askedCheney whyhe wanted a union, as earlier indicated, he testified that he didnot remember the details of any one of this series of conversations17At one point,he said that he made the remark during his talk with theemployees on September 4, at another,that it took place at his secondmeeting with employees,at another,that it took place at or before581Local 97. Miller asked Cheney for his reasons. Cheneyexplained toMiller that he felt that his foreman, EarlNaylor, was trying to get him fired. He had had troublewith Naylor, he said, in connection with one of his duties,"making up the cage"; also, on one occasion, Naylor hadcomplained to the front office because he (Cheney) hadcomplied with an order given him by the plant managerand not by Naylor. In the same conversation, Cheneyexpressed an awareness that a compositor would notnormally be interested in membership in the Internationalwith which Local 97 was affiliated 15 because that organiza-tion did not "particularly understand" compositors' prob-lems, but Cheney felt that he had to have the protection ofa union.16On the morning of the election-October 22-FredMiller, son of Alfred Miller-then working as a salesman-was walking through the plant. He stopped alongside EdCheney and asked how he felt about the Union and how hewas going to vote. Cheney confined his answer to sayingthat he thought that Fred's father had "missed the boat"when, having suggested that the employees have their ownunion, he failed to pursue the subject further.The Board-conducted representation election was heldon October 22. Of the approximately 21 eligible voters, 12voted for, and 8 voted against representation by Local 97.Included inMiller's testimony at this hearing was astatement to the effect that, on one occasion, he had toldemployee James Smith, who, at the time of this hearing,was Local 97's chapel chairman, that he had absolutely noobjection to dealing with Smith about employee griev-ances. His testimony, insofar as it related to the date of thisconversation, was very confused.i7 I find, in context-tothe extent that it has any relevance-that Miller made thestatementafterthe representation election was heldB.Independent Interference, Restraint, and CoercionThe complaint alleged that Respondent interfered with,restrained,and coerced employeesin the exerciseof rightsguaranteed in Section 7 of the Act, in that (1) Miller, in hisspeech to employees made on September 4, (a) stated thathe preferred to deal with the employees directly rather thanthrough a union, (b) suggested that the employees formtheir own union, and (c) told them they wouldn't have topay dues to some outside union; and (2) Respondent, on orabout September 11, 1970, engaged an industrial psycholo-gist for the purpose of interviewing employees concerningtheir opinions of supervisors and of their working condi-,tions, and who thereafter interviewed employees duringworking hours, away from their work stations, concerningtheir supervisors and working conditions.18My findings underlying these allegations have been setSeptember 2; and,at still another,that it took place after some kind ofword-"nothing official"-was out to the effect that Smith was going to bechapel chairman. Smith, although he testified at the hearing,made nomention of the incident18On a number of occasions during the hearing, uponobjections byRespondent's counsel to the introduction of certain testimony on theground that it was unrelated to the incidents hereinabove alleged, theGeneral Counsel explained that his purpose in seeking to introduce suchevidence was to demonstrate"background"material which would shed lighton the issues,he specifically disclaimed any intention to inject anyallegations of unlawful conduct not specifically appearing in the complaint(Continued) 582DECISIONSOF NATIONALLABOR RELATIONS BOARDforth in the preceding subsection and details will not berepeated here. Suffice it to say that, spurred by theknowledge dust received that a union had been and wasorganizing Respondent's employees and in an atmospheremarked by Respondent's hostility to the unionization of itsemployees,Miller did tell the employees, in a speechdelivered on September 4, that he preferred to deal withthem directly rather than through a union; and Respon-dent did engage an industrial psychologist to make asurvey of employees' attitudes toward Respondent, whichsurvey was conducted on September 11, for the purpose ofascertaining what sources of dissatisfaction, if any, mighthave caused employees to find the need for a bargainingrepresentative.But, inhis speech,Miller did not suggestthat the employees form their own union-he did, inresponse to an employee's query as to whether such aunion could be formed, concede that this was a possibleapproach, despite the fact (which I here find) that hepreferred dealing withnounion over dealing withanyunion, "outside" or "inside"; and the only context in whichhe may be said to have suggested that employees would nothave to pay dues to an outside union lies in his statements(oft repeated, in many ways) that the continuation ofexistingworking conditions and their betterment in thefuturewas not dependent upon the employees' beingrepresented by a union. Furthermore, with respect to thesurvey, (1) there was no reference by personnel of theindustrial psychologist, in their contacts with employees, tounions or unionization, and (2) promises of confidentialityas to the identity of any employee giving information weremade and were adhered toThe short answer to the complaint's allegations respect-ingMiller's speech is that nothing he said was accompa-nied by threat of reprisal or promise of benefit, eitherexpressly or by implication. Specifically, it is not violativeof the Act for an employer (absen` threat or promise) toexpress to employees a preference for dealing with themdirectly rather than through a union; or to tell them,directlyor indirectly, that they do not need unionrepresentation in order to maintain or better workingconditions.19As for the allegation that Miller suggested the formationof their own union, I have found that this did not occurI find no interference, restraint, or coercion of employeesTherefore-whatever else such evidence might tend to demonstrate-i havenot considered as potential unfair labor practices any conduct other thanthose specified in the complaint19See Sec8(c) of the Act20Respondent made no claim,and presented no evidence,that it hadever made any efforts to unearth employee "gripes" prior to its receipt ofLocal 97's letter On the contrary, in one piece of literature given employeesduring the period immediately preceding the representation election ofOctober 22, Miller, speaking of the information brought out by the survey,said that,"in our concentration on the problems[of improving our positionthrough more and better selling and trying to make up for past losses I wehave obviously overlooked other problems", in another, he conceded thathe was at fault for supervisory difficulties because his attention had beenabsorbedin other areas21 In his preelection letter of September 30, in which he referred to thereport given him by the psychologists'firm,Miller,having conceded thatRespondent,in its concentration on building up sales,had failed torecognize "other problems" revealed by the survey, continued by saying,"Now, I'm sure you will see a more balanced operation in the nearin the exercise of their self-organizational rights, in anyaspect of Miller's speech of September 4.But the matter of Respondent's engaging the industrialpsychologist's firm, and the survey conducted by that firmpursuant to the terms of its engagement,isa- differentstory.Respondent(I find)acted only because it was madeaware of union activity in the plant and only because itopposed the unionization of its employees.20 This move,linked,as it was, with a subsequent speech constituting anattempt to "talk the employees out of joining the union",with subsequent, intensified "campaign talks" in whicheach employee was questioned individually as to hisreasons for dissatisfaction, and with other subsequentconduct indicating that the passage of time would bringabout an amelioration of complaints uncovered by thesurvey,21 could only have been interpreted by Respon-dent's employees (in the absence of any other cogentexplanation)asameans of assuring them that thegrievances which caused them to seek representation by aunionwould be remedied withoutsuch representation-inshort,as a promise of benefit to discourage unionization.Under the circumstances, I find and conclude on the basisof what I deem to be a fair preponderance of the evidence,that the survey-i.e., Respondent's contracting for it andthe psychological firm's engaging in it22-was calculated toand tended to inhibit Respondent's employees in theexercise of self-organizational rights guaranteed them bySection 7 of the Act.It is not unlawful for an employer to solicit employeegrievances during a union's organizational campaign, "solong as `the discussions [about grievances] avoided anyattempt by the company to imply promises of benefit if theunionwas defeated,' "23 nor does the use of opinionsurveys per se violate Section 8(a)(1); 24 but the solicitationisunlawful if it is "accompanied by an express or impliedpromise of benefits specifically aimed at interfering with,restraining,and coercing employees in their organizationaleffort".25And this is true even though the "surveyquestions [constituting the solicitation] are perhaps pro-tectedunder Section 8(c) of the Act if viewed inisolation."26 InTom Wood Pontiac, Inc.,27the Board foundthat asking employees to answer a written questionnaire asto their grievances, in a preelection context, constituted afuture" in another such communication-that of October 16-afteraccepting the responsibility forRespondent'ssupervisorydifficultiespinpointed by the survey-he gave assurances thatYou should be seeing a marked change right nowThis willrapidly get better the way it should be, and it will stay that wayItisnow and always has been company policy to have good supervisionand it will be that way from now on22 I find the firm and its personnel, in this respect, were acting as' agentsfor Respondent23N L R B v Tom Wood Pontiac, Inc,447 F 2d 383, 384 (C A 7),quoting from and citing cases24 Ibid25ITT Telecommunications, etc,183NLRB No 115 Here, theemployees were asked to respond to a written questionnaire,the answerswere analyzed by a psychologist,and, at a followup meeting,the surveyresultswere explained and employees were asked to voice any particularcomplaints26N L. R B v Tom Wood Pontiac, Inc, supra27 179 NLRB No 98, enfdN L R B v Tom Wood Pontiac, Inc, supra THE MILLER PRESSsolicitation carrying with it an implied promise that thegrievances would be remedied.28A fortiori,where there areadditional circumstances which establish, expressly or byimplication, that the purpose of the solicitation is to conveytoemployees that their complaints will be remediedwithout union representation, there is a violation of theAct.29In its brief, Respondent cites a number of precedents insupport of its argument that the taking of the instantsurvey, and its surrounding circumstances, did not violatetheAct-Orenduff & Kappel, Inc.,118NLRB 859, 864,874-875;MontgomeryWard,150NLRB 1374,MurrayOhioManufacturing Co.,156NLRB 840, 847-848; andSuperx Drugs, Inc.,170NLRB 911. I find these to beinapposite. In the first case, wherein representatives of theemployer met with selected employee representatives todiscuss grievances, it was found, as a fact, that thesemeetings were the result of anemployeesuggestion; theBoard, "in the context of [Respondent's] other actions andthe surrounding circumstances at the time" could find nocoercion. In theMontgomery Wardcase, it was found thatthe employer took the survey'in question prior to its havingany knowledge of organizational activities. In theMurrayOhiocase, the Trial Examiner (with subsequent Boardapproval) specificallydiscreditedan employee's testimonythat he was interrogated concerning his grievances againstthe company, finding instead that he was the one whobroached the subject and volunteered the information inquestion. As forSuperx,the allegedly unlawful solicitationconsisted of an incident in which several members ofmanagement had asked an employee if she liked her job,how she got along with her store manager, and if she hadany complaints, in the context of a case involvingnumerous allegations of serious violations of Section8(a)(1), (3), and (5)-all of which were dismissed; the TrialExaminer, in a lengthy decision, made short shrift of theincident in question by saying, summarily, that he foundnothing there establishing interference, restraint, or coer-cion, and the Board, in a "short-form" affirmance, madeno mention of the incident whatsoever.In addition, Respondent's brief places emphasis on thefact that the survey, and its aftermath, concerned itselfwith problems ofsupervisionormanagement,and that theassurances later given in Miller's letters concerned them-selveswith improvingmanagement.Without citation, itargues, in effect, that an employer may interrogate as tosuch matters and may make related promises of benefitwith impunity. In my opinion, the argument is misplaced.(1)For one thing, an examination of the matters withwhich the survey was concerned reveals that the area ofinvestigation dealt not only with management and supervi-sion; it covered wages, raises, promotions, workload,equipment, psychological climate, recognition and job28An employer's "willingness to receive and consider employee requestsat a time which coincided with the first union organization campaignmight well have indicated to the average employee that better conditionswould be forthcoming"N L R B v Yokelt,387 F 2d 751, 755 (C A 2) CfFairchild Camera v N L RB, 404 NLRB 581 (C A 8), denying enforcementof 169 NLRB 90 (wherein the Board had held that the employer's calling ofa meeting of employees for the airing of grievances was motivated by adesire to defeat a union organizing attempt)on the ground that there was nosubstantial support for the Board's finding as to the purpose of the meeting583status, communications, and employment security. And atleastone of the "promises of benefit" noted earlier took theform of an admission, arising out of the survey, that "otherproblems"-i.e., problems other than those related to salesand to profits-had been overlooked by Respondent,followed by assurances that the employees would see a"more balanced operation in the near future"; theassurance was not confined to the area of management orsupervision. (2) If indeed one of the factors impellingemployees to seek representation by a labor organizationwas dissatisfaction with supervision and with management(epitomized, for example, by a real or fancied inadequacyof supervisors' instructions or, for example, by a real orfancied harshness in management's disciplinary program),a promise that corrective action in the area would be takenwould,it isquite clear, discourage unionization, and anyargument that such promises have a special exemptionfrom proscription by the Act is unconvincing.Having found that the circumstances surrounding thetakingof the employee attitude survey herein wascalculated to and tended to inhibit Respondent's employ-ees in the exercise of self-organizational rights guaranteedthem by Section 7 of the Act, I find that Respondent, bythe part it played therein, interfered with, restrained, andcoerced said employees in violation of Section 8(a)(1).C.Carter'sDischargeAt or about mid-December 1969, Ruben Hacker, acompositor employed by Respondent for the past 6 years,became ill and was taken to the hospital. During the first12 weeks of his confinement (3 in a hospital and the rest athome), he was considered on sick leave and he receivedone-third of his weekly salary under Respondent's employ-ee illness insurance policy. During this period, however,Respondent was informed that he was suffering fromterminal cancer,with about 3 months to live, andundoubtedly would not return to his old job. Thereupon,early in February, Respondent placed an advertisement ina newspaper seeking a replacement.JarrellLee Carter, Sr., a compositor then unemployed,saw the advertisement. Determined to be the first to beinterviewed for the job, he used the classified telephonebook to trace down the telephone number given in theadvertisement-Respondent was not there identified byname-and, on Monday, February 9, he presented himselfat the plant at 7 a in.He was interviewed by Earl Naylor, foreman of thecomposition and letterpress department.30 Naylor asked anumber of screening questions and had Carter fill out a jobapplication form; later that day, Carter was told that thejob was his.31I find that nothing was said, during these contacts, aboutCarter's being hired to replace someone else or about this29Northwest Engineering Co,148 NLRB 1136, 1139-40, enfd 376 F 2d770 (C A DC),Eagle-Picher Industries, Inc,171NLRB 293,Texaco, Inc(Evansville Bulk Station),178 NLRB 434, enfd 436 F 2d 520 (C A7), Sears,Roebuck and Co,182 NLRB 777, enforcement denied on the facts, 450 F 2d56 (C A 6, 1971)30 1 find Naylor to be a supervisor for, and agent of, Respondent31Furtherdetails as to the employment interview,to the extentthey bearupon the issuesherein,appear in thenext subsection hereof 584DECISIONS OF NATIONALLABOR RELATIONS BOARDbeing or not being a permanent job; Naylor said only thatCarter would be considered a temporary employee for 30days. I find, on all the evidence, that (1) he was, in fact,hired as a replacement for Hacker but that (2) it wasRespondent's intention, and Carter's understanding, thathis would be a regular full-time job at the expiration of a30-day trial period.Carter reported the next day. During the next 7 months,he worked as a hand compositor in the composition andletterpress department, ajob at which his performance metall company standards.At 4:20 p.m. on September 11 (the day his departmenthad undergone the psychological survey), Carter wasapproached by Naylor, who said, "We want to see youover here in the office." They went to the office whereDean Andrus, plant manager, and Ed Minnick, plantsuperintendent and Naylor's immediate supervisor,32 werewaiting.Andrus handed Carter three envelopes. "One ofthem will explain why your services are no longer neededhere, one of them is a week's severance pay, and one ofthem is a week's regular pay."The "explanation" consisted of a memorandum onRespondent's letterhead, bearing that day's date; it wasaddressed to Carter, the subject was "Termination," andthe signer was Dean Andrus. It read:Prior to your being hired here at Miller, one of ourregular full time employees became very ill and had tobe hospitalized. After some time in the hospital it wasindicated that Ruben Hacker possibly was not going tolive and obviously would not be able to return to work.With this in mind we hired you feeling confident thatRuben would not be able to return.However, we continue to keep Ruben Hacker on allour insurance and even subsidized his income for sometime . . . and recently he had surprised everyone byrecovering his health to the degree that he hasrequested to return to work full time here at Miller.Ruben being of such experience and long standingemployee of our Company, we are obligated andrightly so, to put him back to work. Another primefactor of course is that work has slacked off and we justaren't able to substantiate carrying both of you at thistime.Therefore, we are . . . regretfully, giving you a week'sseverance pay and thus terminating your employmentasoftodayat4:30PM with Miller Press.Iwant to wish you well and let you know I will be gladto answer any inquiries for you as to new employment.Carter read the note, then said that he didn't think that thereason given therein for his discharge a "valid" one andthathe would let the Union handle it from then on.As Carter left the office, he announced in a loud voicethat he had been discharged. Thereupon, he left the plant.The complaint herein alleges that Respondent dis-chargedCarter,and thereafter failed and refused to32 1 find that Andrus and Minnick were supervisors for, and agents of,Respondent at all times pertinent herein33 Sometime in August, Carter, motivated by "curiosity," had attended ameeting sponsored by Local 97 There, he had signed a card authorizingLocal 97 to represent him for the purposes of collective bargaining, alongwith a number of other employees of Respondent, thereafter, seven or eightadditional employees signed such cards and Carter transmitted them to thereinstate him, because he had joined or assisted Local 97 orhad engaged in other concerted activities for the purpose ofcollective bargaining or mutual aid or protection. Furtherexplicating at the hearing, the General Counsel, in effect,contends that Respondent's agents entertained an animusagainst the unionization of its employees, that Carter hadbeen active on behalf of Local 97, that Respondent wasaware of his activities, and that, as a consequence, hisemployment was terminated. As for the reason assigned byRespondent for the discharge-the desire to give Hackerhis old job back-the General Counsel argues that this wasbut a pretext for the action.Ihave already found that Respondent, through itsagents,was indeed hostile toward the idea of theunionization of its employees.Basically, it is the General Counsel's position that the"protected activity" for which Carter was discharged washismaking a statement earlier that day to the psychologistconducting the employee attitude survey-a statementmade in the presence of Foreman Naylor.33 Although mygeneral findings as to the circumstances surrounding thesurvey have been enumerated in the subsection entitled"Chronology of Events", it thus becomes necessary tomakemore detailed findings as to this incident.The men in composition and letterpress department wentupstairs to be interviewed, as scheduled, at 1:45 p.m. Thegroup consisted of Earl Naylor, foreman, Carter andEdward Cheney, both compositors, Glenn Wright, cylinderpressman,CharlesLake and Louis Rukab, linotypeoperators, and Margaret (Mrs. Earl) Naylor, proofreader.The group was commencing to fill in the written formswhen Larsen asked for someone to be interviewed. Naylorwas the first person selected.When this interview ended, Naylor and Larsen cameback to the conference room. Naylor sat down andresumed his work on the written forms, and Larsen askedCarter if he minded being interviewed. It was at this pointthat Carter said that,upon advice of theunion,he wantedsomeone with him at any such interview. Thereupon,Larsen took Carter and Cheney in for a joint interview.Carter's remark was openly made. Among those whoheard it were Earl Naylor and his wife.Their interview ended, Carter and Cheney returned tothe conference room and Wright and Rukab went into theconference room, also to bejointly interviewed.At or about this point, Margaret Naylor-who had notbeen called in for an interview-finished her written formsand went downstairs, back to work. Very shortly, closetogether in the following order, four others went down;Naylor was in the lead; Lake-who was not interviewed-was a few feet behind him; and Carter and Cheney werenext. (Wright and Rukab came down a bit later, after theirinterview was finished.)The time at which these various individuals went to theirwork places from the conference room can be gauged insecretary-treasurer of Local97 But there is no contention, or evidence, thatagents ofRespondentwere awareof these facts,indeed,Ifind thatRespondent'sfirstknowledgeof anyunion activities in theplant onanyone's partcame when it receivedLocal 97'sletter onSeptember 2Nor doestheGeneralCounselpoint, as a contributingfactor to thedischarge, to Carter's comment(earlier noted) on the occasion of Miller'sSeptember 4 speech THE MILLER PRESSterms of the credited testimony of Carter that he wentdownstairs between 2 and 2:15 p.m.Shortly after Naylor got downstairs, he was called intothe proofroom by Mrs. Naylor, who had a work problem;and he spent a period of time there. (Carter, at the hearing,testified that, after they went downstairs, Naylor "avoided"him for a number of hours. I find that, although Naylor didnot speak to Carter until he summoned him to the office,there is no warrant for any finding that Naylor "avoided"him.) At 4:20 p.m., as earlier found, Naylor came to Carterand took him to the office to be discharged.Naylor denied that, between his return from thepsychologist's survey and the discharge, he told anymember of management about what Carter had said in theconference room; he testified further that he had noopportunity to do so. I find, in fact, that he did have theopportunity-after all, he would not have summonedCarter to the office if he had not been in communicationwith those who were about to discharge him-but I deem itunnecessary at thistimetodetermine if Naylor toldmanagement of the conversation during the several hourspreceding the discharge. The relevance of a finding in thisrespect depends, in large measure, upon the facts surround-ing the reason assigned by Respondent for the discharge-the desire to give Ruben Hacker his old job back.I now address myself to this issue.As noted earlier, Carter had been hired as the replace-ment for Hacker, who had not been expected to return tohis old job.Just after the turn of the year, following 3 weeks in thehospital, Hacker had gone home to recuperate. At first, hewas confined to his bed and, then, for some time, hismovement was severelylimited.He was-and, at the timeof the instant hearing, has continued to be-under adoctor's care and undergoing weekly treatment.While he was in the hospital, and later when he was athome, Hacker had been visited by Earl and MargaretNaylor a number of times. Early in June, he made the firstof a series of telephone calls to the Naylors' home, and hemade approximately three more calls during that month.On each such occasion, the message he conveyed was thathe needed and wanted work; he would become emotionaland his voice would break. Naylor's wife was the mainrecipient of Hacker's pleas, either because she answered orbecause her husband, unable to "take"a man'scrying,turned the call over to her.I find that,in this seriesof contacts, Hacker's requestsfor employment were unaccompanied by the words "fulltime" or "part time"; 34 but, although it was not specified, Ifind that Hacker was requesting, and that Naylor under-stood him to be requesting, part-time work.34This finding is contraryto the testimony of Hacker,who said he wasasking forpart-timework, and ofMargaretNaylor, whosaid he was askingfor fu//-time workNaylor testifiedthat it was hisunderstandingthat Hackerwas seekingpart-time work31Also, on one or more occasions,MargaretNaylor tookitupon herselfto plead onHacker's behalf with Andrusand with Miller36 In additionto his supervisory duties, Naylor actedas a compositor.37Naylor testifiedthat he clearedthiswith Andrusand Miller,Millertestified that he had no knowledge of the matter until he heard that Hackerwas atwork inplace of the vacationingNaylorA resolution of thediscrepancyis unnecessary to the disposition of this case38Hacker testified that he also substitutedforCarter, and Carter585Late in June, Naylor told Andrus about Hacker'ssituation, but it was agreed between them that they had noway of knowing whether Hacker was physically capable ofworking. Subsequently-during the first or second week inJuly-Naylor and Andrus put the matter to Miller; there,in effect,Naylor wassuggestingthat consideration begiven to Hacker's pleas for work. Again, the discussionscentered around Hacker's physical condition; doubt wasexpressed about his ability to "pull his weight"; and nodecision was made at the time 35During the early part of July, Hacker visited the plantand spoke to Naylor. He reiterated that he wanted workand,when he found out that Naylor was taking hisvacation at the end of the month, asked whether he couldfill in.36Naylor-believing this would be a good test as toHacker's physical abilities-said that he saw no reasonwhy this could not be done; and he told Hacker to reporton July 30.37 Hacker did so,,an4 he worked 8 hours eachon July 30 and 31, 8.54 hours on Monday, August 3, and 8hours each on August 4, 5, 6, and 7.Next, Hacker filled in for Ed Cheney, also a compositor,while the latter was on vacation.38 He worked 14 overtimehours during the weekend of August 15 and 16, and heworked 8 hours each from Monday, August 17, throughFriday, August 21.By this time, Naylor, convinced that Hacker couldperform his old job, recommended to Andrus that he berecalled.Meanwhile, scheduled to take a second, shortvacation, he asked Hacker once again to take his place.Thereupon,Hacker worked on Thursday, Friday, andMonday, August 27, 28, and 31; on each of these days, heput in 8 hours.By the time Naylor returned from this vacation, Millerand Andrus had discussed what to do about Hacker. Nowconcluding that he was physically able, they agreedbetween them, in accordance with Naylor's recommenda-tion, that Hacker should be recalled to his old job. Whiledetails were not discussed-Miller was willing to leave theimplementation of the decision to Andrus-it was tacitlyunderstood that Hacker's return would mean that hisreplacement, Carter, would have to be let go. When Naylorreturned on September 1, Andrus informed him of thedecision and told him to notify Hacker. On the same day,Naylor telephoned Hacker and told him to report back towork on September 7.39 The plan also called for thedischarge of Carter on Friday, September 4.As recited earlier, Local 97's written request forrecognition as bargaining representative for Respondent'semployees was received on September 2. This broughtabout a change; with respect to the contemplated Hack-er/Carter personnel action; members of management were intestified that,while he had nopersonal knowledge,he understoodthat thiswas true(Carter wason an unpaid vacation during the2 weeks ending July31.) But the Company's records indicate, and I find, thathe didnot fillinfor Carter39Naylor sotestifiedIn effect, Hacker denied receiving this request,although he concededthat,on at least one occasion while he had beensubstitutingfor vacationers, Naylor hadoffered him full-time work and hehad temporizedbecause-ashe told Naylor-on one day he wouldfeelwelland on anotherhe couldnot get out of bed Because Hacker was a confusedand confusing witness with little memory for details,IcreditNaylor'stestimonyin this respect 586DECISIONSOF NATIONALLABOR RELATIONS BOARDdoubt as to whether the change could now be effectuated.On or about Thursday, September 3, Andrus instructedNaylor to take no further steps at this time to make thechange,pending the receipt of advice from counsel.With respect to this item, counsel subsequently advisedRespondent to do what would have been done as if nounion were in the picture. However, because the advicecame so late in the week and because Respondent'smanagement was concerned with so many other detailsinvolving the union-see, for example, an account of theiractivities during that week, appearing under "Chronologyof Events", supra-the plan to recall Hacker, for the timebeing, remained in suspension. And when Hacker came forhis paycheck on Friday evening, September 4-he hadworked one day of that pay period-he was told, withoutexplanation, that the date of his return was beingpostponed for a week.40On or about Tuesday, September 8, Andrus informedNaylor that Carter's employment should be terminated onFriday, September 11— and that Hacker should come in towork on Monday, September 14. Naylor attempted toreachHacker by telephone during the week but wasunsuccessful; on Friday morning, he left a message withMrs. Hacker, a message which was ignored.41 Therefore,afterwork on the same day-Carter having been dis-charged that afternoon-Naylor stopped at Hacker's housebut found no one at home.42 Later that same evening, thistime accompanied by Mrs. Naylor, he again went toHacker's home This time, he was "banging at the door"and she was "yelling." Once again, Hacker did notrespond, and they left.43Next day, Saturday, September 12, attempts to reachHacker by telephone were again unsuccessful.44 Likewise,a 4 p.m. visit to Hacker's home on Sunday, September 13,was fruitless. But finally, at 9 or 9:30 p.m. that same night,when they made their second visit of the day there, theNaylors were invited in by Hacker.45 They-Mrs. Naylordid almost all of the talking, Earl Naylor merely noddingoccasionally-reraised the matter of Hacker's return towork. Hacker said that he thought the employees were onstrike,but he was quickly disabused of this notion.Thereupon, his attitude changed and he expressed awillingness-nay, an eagerness-to report on the followingmorning. He did say that it would be necessary for him toreport to a doctor for a shot every Thursday afternoon, ashot which sometimes brought about after effects; and hedid refer to the fact that there might be occasions when hewould be physically unable to report for work or to finishout the day. He was assured that he could have Thursday40Based upon Naylor's credited testimony41Hacker,aware that there had been union activities among Respon-dent's employees the last time he worked there-August 27, 28, and31-made the assumption(according to his testimony)that the employeeswere now on strike and that the company wanted him to come back andcross a picket line to work Therefore, he was determined to thwart anyattempt by Naylor to reach him, he not only ignored the phone message ofFriday morning-he also refused to answer other telephone calls coming inthat day42Actually, Hacker was at home Having decided that he did not want togo back to work at this time-see last prior footnote-he did not answer theknocking (he called it "banging") on the door He testified that he knewwho the caller was but that he stayed in a back bedroom until Naylor wentafternoons off and that other absences due to physicalproblems would not be held against him.By now, I find, Earl Naylor was aware that, whether it becalled "full-time" or "part-time" work, the job which wasto be filled by Hacker would not cover full work weeks.Nonetheless, I find further, he entertained an honest beliefthatHacker, replacing Carter, could perform all workwhich would be available for him.46Hacker did report for work at the plant-except as asubstitute for vacationing employees, this was the first timesinceDecember 1969-on the morning of Monday,September 14.On the above facts, I am persuaded that Carter'sstatement made to Dr. Larsen at or about 1:45 p.m. onSeptember 11,-even if Naylor informed his superiors ofthe incident within the next several hours-played no partin Carter's discharge later that afternoon. On the contrary,I am convinced, and I conclude, that he was let go because,and only because, Respondent had decided to reinstate theindividual who had been replaced by him 7 months earlier.Not only was the decision (to substitute Hacker for Carter)made almost 2 weeks before Carter made the statement inquestion;objective steps designed to implement thedecision-in the form of numerous actual or attemptedcontactswith Hacker-also preceded the making of thestatement. The General Counsel has not made out a caseof discharge "because [Carter]joined or assisted [Local 97]or engaged in other concerted activities for the purpose ofcollective bargaining or mutual aid or protection."D.The Failure/Refusal Subsequently to RecallCarterThe General Counsel-if I understand him correctly-contends that, even if the discharge of Carter onSeptember I I was not violative of the Act, Respondent'sfailure thereafter to recall him constituted an independentviolation.The argument is three-pronged: (1) at the timeRespondent became aware that Hacker, his replacement,did not want full-time work, (2) at the time Hacker totallyterminated his employment with Respondent, or (3) at thetime the position vacated by Hacker was filled by yetanother compositor-at any or all of these times, thefailure to recall Carter was motivated by the knowledgethatCarter had been and was active on behalf of theUnion.Respondent denies that his union activities had anythingto do with its not recalling Carter. On the contrary, itattributes this to other reasons which are noted atappropriate places herein-below.Any analysis of the issue must commence with aaway43This findingis based on Hacker's credited testimony Neither Earl norMargaretNaylormentioned this second visit in their testimony44Hacker testified that the phone calls came in"on the hour", but thathe turned down the belland did notanswerMrs Naylortestified thatMrsHacker didanswer one of the calls to say that Hacker was out of town EarlNaylor testifiedthathe didnot believe he tried to call Hackeron Saturday45Hacker testified that,after avoiding all prior contacts,he finallydecided thatthe annoyanceswould undoubtedlycontinue and that,therefore, he might as well get the matter over with46The availabilityof sufficientwork to justify employing someone forthe opening,whetherhe beHacker, Carter,or anyone else, is discussed inthe next subsection hereof THE MILLER PRESSreiteration of the finding that Respondent was hostile tothe unionization of its employees. On the other hand, nodiscussion of the failure to recall Carter would be completewithout a notation that (as previously found) Local 97 wonthe representation election held on October 22; and, in theabsence of any contention or evidence to the contrary, Imust presume, and I find, that Respondent thereafteradhered to the bargaining obligations required by theAct.47Respondentmakes no claim that, subsequent to hisdischarge on September 11, it was unaware of the unionsympathies entertained by Carter. Indeed, I find that,whether or not, prior to the discharge of September 11,Naylor had transmitted to upper management informationabout the statement Carter had uttered in his presencedunng the employee attitude survey, he did, at any rate,pass it on subsequent to the discharge, 48 also, at theconclusion of his exit interview on September 11, Carter,protesting the reason assigned for the discharge, hadannounced, in management's presence, that he would lettheUnion handle the matter from then on; and, 7 dayslater,Respondent received word from the Board RegionalOffice that Local 97 had filed the instant unfair laborpractice charge claiming that Carter had been dischargedbecause of his interest in the Union. I find that, at all timessubsequent to his discharge, Respondent was aware ofCarter's sympathies with respect to Local 97.Hacker's second term of employment with Respondentproved to be less than full-time and, overall, of shortduration.On Monday, September 14, the first day he reported forwork, there was insufficient work to keep him busy Hecalled this to the attention of Naylor, who said he should"hang around until 4:30." He did, and his timecard shows8 hours worked that day. Thereafter, company recordsbased upon his timecards show that, although he workeddunng each of 3 weeks, he worked full-time-i.e., 8hours-only 5 out of the 15 days involved and he did notwork at all on 3 of them.During his first day back, he was told, by at least twoemployees, that the Company was "using" him merely tojustify Carter's discharge; they said, in effect, that Carterhad been fired for his union activities and that Respondentwas utilizing Hacker's recall as a cover for the real reason.This disturbed Hacker and, that night, he telephonedMiller.He related what he had heard and said that heresented his being thus used; the record contains notestimony as to Miller's response, but, in the context of theremainder of the conversation. I find that Miller deniedthatHacker had been called back for the' purposeindicated. Among other things, Hacker mentioned that hehad never asked for his old job back on a full-time basis,and Miller said that he had been unaware of this-that hewas under the impression that Hacker had indeed beenseeking to come back to his job under its formerconditions. Toward the close of the conversation, Hackerasked Miller not to tell anyone about this phone call and47Among other things, the record contains evidence upon which I findthatRespondent, after the victory of Local 97, kept thatorganizationinformed of changes in personnel48 1 do not believe that a foreman would have failed to reveal suchinformation to his superiors, if only to round out the picture of the587not to speak to him at the plant. The two spoke for about30 minutes; and the only significant result was that (I herefind)Millerwas now fully aware that Hacker did notdesire full-time work.Nonetheless, Hacker reported for work the next day-and put in 4 hours. During the week-his time recordsshow-he put in 8, 4, 4, 3, and 8 hours respectively.On Monday, September 21, he took part of the afternoonoff to visit his social security office. When he came back tothe plant, he was visibly upset. Next morning, Naylorasked him why. Hacker said that he had learned that thesocial security payments he was then receiving could bejeopardized by his earning more than a certain amount; 49consequently, he continued, he did not desire to work morethan part-time. In addition, he went on, he was incapableof putting in a full day's work because of the pressuresresulting from the fact that his fellow-employees were"ostracizing" him and "giving him a hard time"; and, as athird factor, he cited the state of his health. It does notappear that, at this time, Naylor gave Hacker formalpermission to work less than full-time, but the fact remainsthat, as of this date at least, Naylor was aware that Hackerwanted only part-time work. Thereafter, Hacker wouldclock out during any periods when work was not actuallyavailable for him, even though he was at the plant ready towork; the record shows that, during the 5 days fromSeptember 21 through 25 inclusive, he worked 4.90, 6.62,7.06, 3, and 8 hours respectively.During the week beginning Monday, September 28,Hacker did not show up at all the first 2 days, he worked 8hours on Wednesday, the 30th; he did not report onThursday; and on Friday, according to his time records, heworked 8 hours. On this Fnday-October 2-he becameinvolved in an argument with fellow compositor EdCheney over the responsibility for a particular work task.The quarrel was brought before Naylor, who took the twoof them to Ed Minnick. In the course of the discussion,Minnick said that, if Hacker didn't want to do a good wantto do a good job, [he] might as well go home," upon whichHacker did leave the plantLater the same day-having cleared with his superior,Minnick-Naylor sent word to Hacker that he should feelfree thereafter to work 4 hours a day, 4 days a week.Hacker did not report for work on Monday, October 5.Miller, having been informed of the altercation of October2,called him and was told that, because of personalreasons, Hacker would not be able to return to work untilMonday, October 12. But he did not return on eitherSeptember 12, 13, or 14, and on the latter date, Miller senthim a letter. Reviewing past events, the letter concludedwith:As of this date, we are putting you on part-time status.Even on this basis we do not feel it is really satisfactoryto us because it is impossible for us to get in touch withyou.We do not know the reason for this, but feel thatwe are due an explanation.It is not our intention to handle this in a harsh manner,discharged person for the personnel file which would be retained by thecompany Moreover, I note particularly that Miller, in his testimony, saidthat he received no such information from Nayloron September 1149Hacker's understanding was that he was limited to $140 earned eachmonth 588DECISIONSOF NATIONALLABOR RELATIONS BOARDbut only to make a definite status so that we at leastknow how to plan our work. Fortunately we have notreally needed your services in the past 8 working daysbecause our composition is low on work. Please let ushear from you at your earliest convenience.On September 15, Hacker called Miller. First, he expresseddisagreement with a number of items contained in theletter's recitation of past history.50 Then he said that, atthis time, he wanted to terminate his employment withRespondent permanently.Next day,Miller informedsupervision of Hacker's resignation; thereafter, Hacker wasno longer considered an employee of Miller Press.-51Thereafter, the job went unfilled for approximately 2months. On Sunday, December 13, Respondent placed ahelp-wanted ad in a local newspaper and, on December 18,a new compositor52 was hired. Since that date, the job hasbeen filled at all times.The first of the General Counsel's prongs, then, is that,absentdiscriminatorymotivation,Carterwould andshould have been recalled in place of Hacker on or aboutSeptember 15, when Miller became fully aware thatHacker had not requested and did not want full-time work,or at least on or about September 22, after Naylor becamefully aware of the same thing.Perhaps it is relevant here to note-a fact which, inreliance on Miller's own testimony, I find to be true-that,had Respondent been aware that Hacker did not want full-time work, he wouldnothave been recalled in September;and, consequently, that Carter's employment wouldnothave been terminatedAt any rate, the General Counsel urges (as his secondprong) that Respondent, again absent discriminatorymotivation, would and should have recalled Carter on orabout October 15, after Hacker permanently severed hisemployment relationship.Respondent's defense to this double attack by theGeneral Counsel is that the available work did not justifyhiring anyone-Carter or anyone else-as a replacementfor Hacker. Miller and Naylor so testified,53 and, as I havefound,Hacker's job did remain unfilled for at least 2months.This record contains abundant evidence on the questionof whether, during this period, there was enough work towarrant the hiring of a compositor in addition to Cheneyand-to the extent he did compositor work-Naylor.Carter credibly testified that, throughout his 7 months ofemployment with Respondent, there never had been full-soHe disputed that the Company had maintained his medical and lifeinsurance benefits at all times since he became ill, and he also denied that hehad ever requested his job back on a full-time basis51After the hearing closed, along with its brief herein, Respondentsubmitted a photocopy of an excerpt from "Age Law Administrator'sInterpretations," dealing with the legality of an employer's failure to employan individual who places a limitation on his working hours so that his socialsecurity benefits will not be affected The General Counsel objects to theintroduction and use of this material because it was never properlyidentified or introduced and because its contents have no relevance to theissues herein The objection is sustained on both grounds, the material inquestion is not admitted into the record, and I place no reliance on it inarriving at my conclusions herein51One Robert Lee Warren, originally classified as a trainee Approxi-mately I monthlater,Warren was replaced by one Mays53Naylor further testified that he also had in mind that Carter had acriminal record, a fact about which (he said) he had learned a month beforetime work for him; that, on many occasions, he worked nomore than 4 or 5 hours a day even though he was presentand was paid for a full day; and that, during August andearly September 1970, work for compositors was at a lowebb.Also,Naylor credibly testified that, in his earliercontacts with Hacker-during the period when Hacker waspleading for work-he told Hacker that men were standingaround without enough to do. And, finally, there wastestimony, which I credit, that it was not normal companypractice for Respondent to cut hours or to effect layoffswhen work was slack.54Respondent explains the practice last describedas beingdue to the peculiarities inherentin itsbusiness: there areextended slack periods during the workday and workweek,punctuated by rush jobs calling for overtime hours at day'send or over a weekend; thus, there is a necessity to haveemployees on hand, even though they may be being paidfor "down time."From the foregoing, the General Counsel seems toreason and to argue that-even though Hacker had beenputting in less-than-full hours, Respondent, following itspast practices, would have replaced him when he left, andwould have replaced him with a "full-time" employee-specifically, with Carter.55The defect in the General Counsel's argument lies in thefact that he is equating the retention of an incumbent of ajob with the hire (or the recall) of someone to fill a vacancywhich may occur in that job. On the basis of the evidencein this record, I find that, although it would not lay off anindividualwhen his work was slack, it would and didexercise its business judgment to delay calling in areplacement in the event that that individual's employmentrelationship was terminated for any reason. It is not for metoquestionan employer'sexerciseof such businessjudgment unless the surrounding facts demonstrate thatthe action is motivated by factors other than the assertedbusiness judgment. I find and conclude that Respondent'sfailure to recall Carter (or to hire anyone else), either whenHacker turned out to be a less-than-full-time employee orwhen he quit his employment with Respondent, was for thereason assigned by Respondent; at any rate, it was notbottomed upon Carter's concerted activities.Finally, the General Counsel argues that Carter shouldhave been recalled on or about December 13, whenRespondent finally advertised for a replacement forHacker or, at the latest, on December 18, when areplacement-other than Carter-was hired.Carter wasodischargedBut, because Respondentdoes not rely on this factoras a reasonfor failing to recall Carterat this time, I here treatsolely with theclaim that thecurrent workload did not justify Hacker's replacement byanyone54The record shows two possible exceptionsin the past30 yearsApproximately 10 years ago, theremay havebeen aperiodof 2 or 3 weekswhen the plant operateda 6 instead of an 8-hourday, and, in February1971,three men-none of whom was a compositor-were laid off during a"verysevererecession" in theJacksonvilleprinting industry55 Implicit in theargument is the thesis that Respondent was well awarethat Carterwas seekingthe Job, thathe was well qualifiedtherefor,and thatany reasonable employer would have recalledhim rather than seek someoneelseRespondentdoes not disputethe thesis except insofar as it hasadvancedreasons(at this time,lack of availablework, later, Carter'sprisonrecord-seeinfra) whyit chosenot to recallCarter I find thatRespondent,at all times relevant,knew thatCarter wasseeking andwas available foremployment in his former Job THE MILLERPRESS589Respondent defends on the asserted ground that (1) ithad now learned that Carter had a prison record, and (2) ithad a policy against employing anyone with a prisonrecord.Carter does have an "impressive" prison record. On thebasis of a stipulation of the parties following extensivetestimony, I find that he has been convicted of four,felonies and, in addition, has been convicted of a crimewhich, because the sentence was less than a year and a day,Carter "has been informed" was a misdemeanor ratherthan a felony; and that, for the five convictions, he wassentenced to serve a total time of approximately 30 yearsand did serve approximately 15 years.56 He was firstarrested in 1938, and his final release from jail took placeon July 11, 1965; since the latter date, insofaras isrevealedby the evidence herein, he has not been involved in anycriminal proceedings.Miller testified that, not long after Carter's discharge-he placed the date as some time between September 20and October 24, and probably before the representationelection of October 22-he was informed that he wasplaying with a dangerous situation and that he had betterbe careful; that Carter had a long pnson record; and thatCarter had been spreading the word that he was going toget even with Respondent-first, he was going to get hisjob back, then, a week later he would quit, and, finally,some months later, through "friends," he would burn downtheplant. (Miller refused to reveal the source of hisinformation because, he said, he had committed himselfnot to reveal it. Miller's testimony in this respect, counselforRespondent asserted, was being offered solely withrespect to the receipt of information as to Carter's criminalrecord.57) Thiswas the first time-Miller's testimonycontinued-thathewas aware of Carter's record.Miller further testified that Respondent has a policyagainst the hiring of employees with a criminal record andthat he knew of no instance of deviation from this policy;asked whether the policy was communicated to supervi-sion,58 he stated that he thought-correcting himself: hewas sure-that there had been "informal" communicationbut that the occasions on which the policy comes into playare so infrequent thatit isnot something normally raised atsupervisorymeetings-in fact, he did not believe it hadbeen alluded to during any such meetings during the yearpreceding his giving this testimony. But, as an indication ofthe existence of the policy, he told of an incident occurringapproximately 6 months before-i.e., in early November1970-the only such incident he could remember as havingoccurred"within recent times": an instructor at the Stateprison at Raiford, Florida, had called him with a requestthatRespondent take on a man being given his freedom;Miller had asked why the man had been incarcerated andhad been told the charge was murder; whereupon Millerhad rejected the request.Naylor testified that, when he hired Carter back inFebruary 1970, he knewof the existenceof the policy.Testifying further, he said that, although he was madeaware at that time of Carter's having a criminal record ofsome kind-details appearinfra-hedeviated from thepolicy only because he thought Carter's problem was"something minor ... local and a first offense; and youcouldn't hold that against him."The General Counsel takes the position that Respondentwas well aware of the fact that Carter had acriminalrecord long before the time indicated; that such awarenessdid not block his being hired on February 9 and played nopart in his being discharged on September 11; and,therefore, that it was now being used as a pretext to justifyRespondent's failure to recall Carter when no other(lawful) reason existed.Ihave earlier alluded to the circumstances surroundingCarter's original hire. As noted there, he was interviewedby Earl Naylorand was given a job application form tocomplete. It now becomes necessary to give further detailsof the incident.When Carter was given the application form, he filled inthe blank spaces until, toward the bottom of the first of itsthree pages, he came upon the question "Were you everarrested? If yes, describe in full." At this point, he startedto hand the form back to Naylor, saying that he would bewasting his and Naylor's time filling out the applicationbecause he had a prison record and he knew that mostemployers would not hire exconvicts; moreover, he said,the application contained only threelinesfor informationabout arrests, whereas he couldn'tgive all the details inthreepages,much less three lines. Naylor told himnevertheless to continue to fill out the application, and hedid. (He wrote in "Yes" to the question "Were you everarrested?" and he left blank the space provided for details.)Among other things, he inserted details concerning hisprior employment as a compositor, beginning in January1966.5956The crimes in question involved violations of both Federal and statelaws, they consisted of auto theft, possession and sale of marijuana,possession of heroin, safecracking with high explosives, and safe burglaryIn addition, during the involved period, Carter was convicted of one ormore other offenses, all misdemeanors, but this record does not containdetails thereof51On the basis of this assertion,the Trial Examiner stated at the hearingthat he would make no findings as to the "threat" with which the allegedphone call was also involved (in its brief,Respondent does not rely on the"threat" as ajustification for any of its actions )58 It was not communicatedto the rank-and-file employees59My findings as to the exchange concerning Carter's arrest record arebased upon Carter's credited testimony I do not credit Naylor, whotestified that,when Carter got to the question on the application blankabout arrests, he said, "Well, I'm not gonna fill this out I got into a littletrouble and through it all I lost my wife", that Carter had said nothingabout needing three pages to give details about his arrests,and that he(Naylor)had not explored the matter further because he "took it assomething minor"In a pretrial affidavit given to a Board agent on October 14, Naylor, inspeaking of the hiring interview,said "Carter told me that he had a criminalrecordIdidn't inquire into his criminal record and he didn't tell mewhat it was"At the hearing, he explained that, in using the term "criminalrecord" in the affidavit, he was using the phrase in a "broad" sense, not an"actual" sense "The word 'cnmmal'used in the affidavit was the wrongword to use " I find the explanation unconvincing. (It should also be notedthat,in his testimony, Naylor said that Carter's criminal record was onceagain reported to him a month before Carter was discharged-i e, inAugust-a report he passed on to his superior, yet, he made no mention ofthis in his pretrial affidavit.)In assessing Carter's credibility, I do not hold his prison record againsthim He testifieddirectly andto the point,even where his answers mighthave been cohstrued to be against his best interests "It was evident that,having paid his debt to society, he hoped to live down the past and become(Continued) 590DECISIONSOF NATIONALLABOR RELATIONS BOARDHe turned the filled-out application over to Naylor, whotoldhim to call back at 1 or 2 p.m. for a decision.The morning passed, during which no other individualapplied for the job. Naylor told a superior-otherwiseunidentified in this record-about Carter's application; inso doing (I find) he passed on all information which hadcome to his attention in the course of the fob interview.60The superior told Naylor to go ahead and hire Carter if hewanted to.Carter called back at 1 or 1:30 p.m. Naylor told him thathe had the job. But, before consummating the deal, Carterasked permission to come in and see Naylor.When Carter arrived at the shop, he handed Naylor abusiness card advertising his own printing service. Heexplained he had a small shop of his own, more or less amoonlight operation, and that he did not want to take thisjob without Naylor's knowing about it. Once again, Naylortold Carter to call back for a decision 6iIfind that, during the next hour, Naylor informed hissuperior of the new development. It was decided that, aslong as Carter, in his private business operations, did notuse Respondent's stock or material, this would be no bar tohis being hired.When Carter called back, he was given the new decision,with the caveat about using company materials. Naylorasked if Carter could report for work in the morning andhe received an affirmative answer. Next day, as earlierindicated,Carter did begin working for Respondent.Thus, I find that, as early as February 9, agents ofRespondent-at least Foreman Naylor and one of hissuperiors-were aware that Carter had a criminal record;although they were not aware of details, they had been puton notice that the details might require' as many as threepages to recount. Yet, Carter was hired.Carter worked for Respondent approximately 7 months.About I month before his discharge, the attention ofNaylor (according to his testimony) was once again calledto Carter's prison record; he heard a "rumor" about it, arumor resulting from some of Carter's "bragging" in theshop. (According to counsel for Respondent, this was thefirstthatNaylor heard about Carter's "real criminalrecord.")Naylor advised Plant Manager Andrus of therumor, and the latter took the information "underadvisement."Meanwhile, Carter worked on, until he wasdischarged for reasons in which his criminal record playedno part.Now-i.e., late in September or in October-Millerassertedly learned of Carter's criminal record for the firstan accepted member of that society So far as the evidence showed, he hadworked diligently and was re-establishing himself "(Calera Mining Co, 97NLRB 950, fn 4 of the Trial Examiner's Decision at p 962, adopted by theBoard in its fn 8.)65 Someone-and Naylor testified that it was not he-inserted in a partof the job application blank reserved "for interviewers use" the comment,"This man was a union member said he had pulled out ofthe union "(During the interview, Carter had told Naylor that he formerly belonged tothe ITU )6iAgain, -this finding is based on Carter's credited testimonyNaylortestified that Carter had mentioned his own printing business during themorning interview,but Ifind the details given in Carter's versionto be themore convincing62This should not be taken to mean that full details were known fromthe beginning As found earlier, only the factthatdetails wouldfill threepageswas known at thattime,eventually-perhaps inthe course oftime.The testimony in support of this assertion issomething less than fully probative in view of Miller'srefusal to name the source of his information (in a situationwherein there is no legal privilege), thereby eliminating thepossibilitiesof corroboration or of crosscheck by theadverse parties herein. But assuming, without finding, thatMiller did receive information at or about this time froman unidentified source, it does not necessarily follow thathe was hearing of the matter for the first time.At any rate, it is clear, and I find, that responsible agentsof Respondent were aware of Carter's criminal past fromthe time he was hired 62 Yet, he was hired. And, 6 monthslater, they became aware of what they considered to be his"real" criminal record.In addition, it should be noted that neither Miller,Naylor, nor any other witness gave any details of the policyconcerning the hiring of exconvicts, such as whether theterm "criminal record" includes arrests as well as convic-tions,whether any distinctions are made as between typesof criminal offenses,63 and what significance, if any, isgiven to the passage of time since the last offense.And, finally, I have given full weight to Miller'stestimony that, in November 1970, he rejected a prisonofficial's request that he employ a person-occupationunknown-just being released from prison after havingserved time on a murder charge.Upon a careful consideration of all these facts, I findthatRespondent didnothave a policy against hiringpersons with a criminal record; 64 and that its failure torecallCarter on or about December 13, 1970, was notbased upon his criminal record.Ihave earlier found65 that Respondent, at this time,knew that Carter was seeking and was available for hisformer job.Moreover, I find, on the available evidence,that, at all relevant times, compositors were in short supplythatCarter was the only applicant in response to theadvertisement of February 9; that Respondent normallyretained compositors even when work was not available forthem; 66 and, that having advertised for a compositor onDecember 13, Respondent hired a compositor-trainee onDecember 18.Persuaded by what I consider to be a preponderance ofthe evidence, I find and conclude that Carter was notrecalled because of his sympathies with and activities onbehalf of Local 97; and that Respondent, in failing torecallCarter on or about December 13, 1970, therebydiscriminated in regard to tenure of employment todiscouragemembership in a labor organization and,preparingfor the instanthearing-the full extentof therecordwasuncovered63For example, by what authority did Naylor deviatefrom the assertedpolicy in hiring Carterbecause he considered the matter"minor" and whatis "minor""64Except to the extent that, even absenta firm policy,Iassume andwould expect that any reasonable employerwouldconsiderthe possessionby a jobapplicant of a criminalrecord tobe a "minus" in arriving at itshiring decision, suchdetails as the nature of therecord,the passage of timesince the last offense,and theavailabilityof other applicants would be givenfull consideration.For example,Ifind that, onFebruary 9, 1970. had anyother applicants answered the wantad, Carter's record would have weighedagainst him65 See fn 55, supra66 Significantly,Carterhimselfhad been hiredat a time when,accordingto Miller, Respondent was in a slack period THE MILLER PRESSconsequently,interferedwith,restrained,and coercedemployeesin the exercise of self-organizational rightsguaranteedthem by the Act.Upon theforegoing factual findings and conclusions, Icome to thefollowing-CONCLUSIONS OF LAWIRespondent is an employer engaged in commercewithin themeaning of Section2(6) and (7) of the Act.2.Local 97 is alabor organization within the meaningof Section2(5) of the Act.3.By discriminating in regardto hire andtenure ofemployment by failingto recall JarrellLee Carter,Sr., onor about December13, 1970,because of his sympathieswith and activitieson behalf of Local 97, therebydiscouraging membership in a labor organization,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By theforegoingconduct, and by causingemployeesto be interrogated as to the sources of dissatisfaction whichmay have motivated themto seek representationby a labororganization,inamanner and under circumstancestending toassure them of amelioration without suchrepresentation-by all this,Respondent interfered with,restrained,and coerced employeesin the exercise of rightsguaranteed them in Section7 of the Act, inviolation ofSection 8(a)(1) thereof.5.The aforesaidacts are unfairlaborpractices affect-ing commercewithin themeaning of Section 2(6) and (7)of the Act.6.Except for the foregoing,Respondent has committedno unfairlabor practices under the ActThe RemedyHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.Without admitting any violations of the Act, Respondent67At the hearing,Respondent sought to introduce testimony whichmight tend to show that,at any rate,Carter or one of his successors mighthave been laid off at one point or another I ruled that any such evidencewas appropriate,ifat all,to a compliance proceeding rather than this one591argues that,even if there be a violationof the Act whichotherwise requires reinstatementof Carter,reinstatementshould not be ordered,as being "againstpublic policy," inviewof Carter's criminal record.I havealreadyfound thathe washired by Respondent,and was retained thereafter,despite knowledge as to his criminalrecordand (I herefind)his employmentfor a 7-monthperiod was unmarkedby any stigmaarising out of dishonestyor other conductrelated to the offensesfor whichhe had beenconvicted. Ialso find thatCarter haspaid his debtsto society and hasbeen involved in no criminal conduct for more than 6 yearsand that he hasworkedas a compositor,for one or anotheremployer,at various times sinceJanuary 1966 without anyallegation or evidence of dishonesty or other conductrelated to the offenses for which he had been convicted. Ishallrecommend the Board'snormal remedy in thisrespect.Ishall recommend that Respondentoffer Jarrell LeeCarter,Sr. full and immediate reinstatement to his formerpositionor,ifthatpositionno longer exists, to asubstantially equivalent position,without prejudice to hisseniorityor otherrights and privileges,and make himwholefor any lossof earnings sufferedby him because ofRespondent'sacts,by the paymentto him of a sum ofmoney equal to the amounthe would haveearned fromDecember13, 1970,to the date of Respondent's offer ofreinstatement, less his net earnings during said penod.67Backpay shall be computed on a quarterlybasiswithinterest at the rate of 6 percent per annum in the mannerheretofore establishedby the Board.Since the unfair labor practices committedby Respon-dent are of a character striking at the roots of employees'rights safeguardedby the Act, Ishall recommend thatRespondent cease and desist from infringing in anymanner upon the rights guaranteed in Section7 of the Act.Uponthe basis of the foregoing findings of fact andconclusionsof lawand upon the entirerecord inthis case, Ihereby recommend that theBoard issuethe following:[RecommendedOrderomitted frompublication.]Therefore,nothing herein should be construed as barring Respondent fromintroducing such evidence(ifotherwise admissible)in any complianceproceeding herein